Citation Nr: 1700909	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether severance of service connection for posttraumatic stress disorder (PTSD) effective as of August 31, 2012, was proper.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity amputation residuals.  

3.  Entitlement to service connection for a lumbosacral spine disability to include lumbosacral strain.  

4.  Entitlement to service connection for a sleep disability, to include sleep apnea, claimed as the result of an undiagnosed illness.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a headache disability, claimed as the result of an undiagnosed illness.  

9.  Entitlement to an earlier effective date for service connection for PTSD prior to August 3, 2010.  

10.  Entitlement to an initial rating for PTSD in excess of 30 percent.  

11.  Entitlement to an initial rating for a right ankle disability in excess of 20 percent.  

12.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

13.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

14.  Basic eligibility for assistance in acquiring specially adaptive housing.  

15.  Basic eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant and had honorable active service from August 16, 1978, to December 29, 1991, and a period of dishonorable active service for Department of Veterans Affairs (VA) purposes from December 30, 1991, to December 30, 1994.  The Veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) which established service connection for right ankle traumatic arthritis and assigned a 20 percent rating, effective January 31, 2003; established service connection for nasal area laceration scar residuals and assigned a 0 percent rating, effective June 29, 2009; determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for left lower extremity amputation residuals; and denied service connection for lumbosacral strain, a right knee disability, tinnitus, migraines, a sleep disorder, and RSDS.  

A May 2011 rating decision established service connection for PTSD and assigned a 30 percent rating, effective August 3, 2010; and denied service connection for bilateral hearing loss.  In June 2011, the Veteran submitted a notice of disagreement with the effective date and the initial rating assigned for PTSD; the initial rating of the right ankle disability; and the denial of service connection for lumbosacral strain, a right knee disability, bilateral hearing loss, tinnitus, and migraine.  

A January 2012 rating decision proposed to sever service connection for PTSD.  An April 2012 rating decision denied entitlement to TDIU.  A June 2012 rating decision effectuated the proposed severance of service connection for PTSD, with the severance effective August 31, 2012.  

A June 2012 statement of the case addressed the issues of entitlement to service connection for lumbosacral strain, a right knee disability, sleeping problems, bilateral hearing loss, tinnitus, and migraine; an earlier effective date for service connection for PTSD; the initial rating of PTSD; and the initial rating of a right ankle disability.  In July 2012, the Veteran submitted a substantive appeal.

In February 2013, a hearing was conducted before a VA Decision Review Officer.  The hearing transcript is of record.  

A September 2013 rating decision found the new and material evidence had not been submitted to reopen a right eye disability, and denied service connection for a left eye disability, bilateral carpal tunnel syndrome, a thyroid disability, a left middle finger disability, and a right middle finger disability.  The Veteran submitted a notice of disagreement in August 2014.  The Veteran withdrew that notice of disagreement in November 2014 and those issue were not perfected on appeal.

A July 16, 2015, rating decision denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran was notified on that decision on July 16, 2015.

A July 17, 2015, rating decision found that new and material evidence had not been received to reopen claims of entitlement to service connection for bilateral CTS and RSDS; denied service connection for breathing problems, a recurrent anxiety disorder, a recurrent depressive disorder, and Gulf War Syndrome; and denied a compensable rating for nasal area laceration.  The Veteran was notified of that decision on July 20, 2015.

In July 2015, the Veteran submitted a notice of disagreement that specified that it was to the July 16, 2015, rating decision.  

An August 2015 rating decision denied basic eligibility for assistance in acquiring specially adaptive housing and in acquiring a special home adaptation grant.  In September 2015, the Veteran submitted a notice of disagreement that indicated that it was a notice of disagreement to the issues decided in the August 2015 rating decision and the July 16, 2015, rating decision.  

The Board finds no timely notice of disagreement of record for those issues decided in the July 17, 2015, rating decision.  Therefore, the Board does not have jurisdiction over those issues.

A December 2015 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for left lower extremity amputation residuals.  In October 2016, the Veteran submitted a notice of disagreement.  

When entitlement to TDIU is raised during the adjudicatory process of rating a disability, the claim for TDIU is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In his June 2014 VA form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran sought service connection for bone atrophy.  The issue of entitlement to service connection for a bone disability to include bone atrophy has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

All issues except that involving the propriety of the severance of service connection for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran had honorable active service from August 16, 1978, to December 29, 1991, for VA purposes.  

2.  An October 2007 Board decision determined that the character of the Veteran's discharge from the period of active service from December 30, 1991, to December 30 1994, was dishonorable for VA purposes and constitutes  a bar to VA benefits.  

3.  The evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

Severance of the award of service connection for PTSD was improper.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether Severance of Service Connection for PTSD was Proper

The Board finds that the issue of whether severance of service connection for PTSD was proper is currently before it as that issue is inextricably intertwined with the appellate issues of the effective date for the award of service connection for PTSD and the initial rating assigned for PTSD.  

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous with the burden of proof being upon VA.  In order to sever service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that the VA has followed the applicable procedural safeguards.  Once service connection has been granted, it may be withdrawn only after VA has complied with specific procedures and VA meets the high burden of proof.  In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.  38 C.F.R. § 3.105(d) (2016); Baughman v. Derwinski, 1 Vet. App. 563 (1991).  

The Veteran had honorable active service from August 16, 1978, to December 29, 1991, for VA purposes.  In an October 2007 decision, the Board determined that the character of the Veteran's discharge from the period of active service from December 30, 1991, to December 30 1994, was dishonorable for VA purposes and constitutes a bar to VA benefits.  The Veteran did not appeal from the Board's decision.  

In May 2011, the RO established service connection for PTSD.  It determined that "for VA purposes, your period of service from August 16, 1978, to December 29, 1991, was honorable and the period of service from December 30 1991, to December 30 1994, was dishonorable" and "your PTSD was likely caused by military service in the Gulf War."  

In a January 2012 rating decision, the RO proposed to sever service connection for PTSD upon its determination that "all service from March 29 1986, to December 30 1994, is considered a bar to benefits due to your misconduct occurring during an intervening reenlistment period."  In June 2012, the RO effectuated the proposed severance as of August 31, 2012.  

However, the October 2007 Board decision is a final decision finding that the service prior to December 30, 1991, was no dishonorable for VA purposes or a bar to benefits.  That decision found that only that service from December 30, 1991, to December 30, 1994, was dishonorable and a bar to VA benefits.  That October 2007 Board decision constitutes res judicata as to the Veteran's periods of honorable and dishonorable service for VA purposes.  That issue has already been finally adjudicated.  

The Board finds that the August 2012 severance of service connection for PTSD was based solely upon the RO's incorrect interpretation of the Veteran's period of honorable active service which have previously been adjudicated and established with finality.  Therefore, the record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.  In the absence of such a finding, the Board concludes that severance of the award of service connection for PTSD effective as of August 31, 2012, was improper.  


ORDER

Severance of the award of service connection for PTSD effective as of August 31, 2012, was improper, service connection for PTSD is restored, and the appeal is granted.  
REMAND

Because the denial of service connection for lumbosacral spine, right knee, sleep, bilateral hearing loss, tinnitus, and headache disabilities; an earlier effective date for the award of service connection for PTSD; and an initial rating in excess of 30 percent for PTSD were, in part, based upon an incorrect finding as to the Veteran's period of honorable active service, those issues should be readjudicated with specific consideration of both this decision and the Board's October 2007 decision.  Furthermore, as service connection for PTSD has been restored, but no rating has been assigned for the restored period, the Board cannot at this time adjudicate an appeal of the assigned rating.

The Veteran has submitted a timely notice of disagreement with the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity amputation residuals; entitlement to automobile and adaptive equipment or adaptive equipment only; and basic eligibility for assistance in acquiring specially adaptive housing and in acquiring a special home adaptation grant.  A statement of the case which addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand the issue to for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran asserts that an initial rating in excess of 20 percent is warranted for the right ankle disability is warranted as the disability is productive of progressive severe right lower extremity impairment.  At a February 2013 hearing, the Veteran testified that the right ankle disability had increased in severity.  

The Veteran was last provided a VA ankle examination in January 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the Veteran's 2013 testimony that the right ankle had increased in severity after the most recent VA examination of record, the Board finds that further VA ankle examination is necessary to adequately resolve the issues raised on appeal.  The Board also finds that the most recent VA examinations of the right ankle disability and post-traumatic stress disorder are remote and more current examination are needed for both disabilities.

Clinical documentation dated after December 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

The certified issues on appeal are inextricably intertwined with the issue of entitlement to a TDIU as a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity amputation residuals; and entitlement to automobile and adaptive equipment or adaptive equipment only; and basic eligibility for assistance in acquiring specially adaptive housing and a special home adaptation grant.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those claims.  If a timely substantive appeal is received, return those claims to the Board.  

2.  Contact the Veteran and request that he provide information as to all treatment of a right ankle disability or PTSD after December 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after December 2015.  

4.  Schedule the Veteran for a VA examination of the right ankles.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should specifically address the impact of the right ankle disability on vocational pursuits.  The examiner should provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion.  The examiner should also provide those ranges of motion for the left ankle and should state whether the left ankle has any abnormality.  The examiner should state whether there is any additional loss of right ankle function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.

5.  Schedule the Veteran for a VA examination of PTSD.  The examiner should opine as to the levels of social and occupational impairment caused by PTSD and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  The examiner should also opine as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Then readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


